Order, Supreme Court, New York County (Joan M. Kenney, J.), entered July 31, 2013, which, insofar as appealed from, denied plaintiffs motion to transfer this action from Civil Court to Supreme Court, unanimously reversed, on the facts and in the exercise of discretion, with costs, the motion granted, and plaintiff is granted leave to file an amended complaint asserting her new claims and increasing the ad damnum clause from $25,000 to $100,000.
Since plaintiff established by affidavit of merit that her al*469leged damages were increased beyond Civil Court’s jurisdictional maximum as a result of events that transpired after she had filed her complaint in this matter in Civil Court, her motion to transfer the action to Supreme Court should have been granted (CPLR 325 [b]; see Matter of Miranda v City of New York, 81 AD2d 792, 792 [1st Dept 1981]; Williams v Williams, 23 AD2d 482, 482 [1st Dept 1965]).
Concur — Gonzalez, EJ., Tom, Friedman, Andrias and Saxe, JJ.